DETAILED ACTION
Claims 1-20 are pending in the instant application. The present application is being examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications.  See MPEP 502.03.  A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf 

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As to claims 1- 20:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.
In accordance with the 2019 Patent Eligibility Guidance (2019 PEG), Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.
Step 2A – Prong One looks at the claims to see if they recite a judicial exception, either a law of nature, natural phenomenon, or an abstract idea.  For the claims to be directed to an abstract idea, they must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes.
Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. The instant claims recite the mathematical concept of computing a variable rate suitability score.
Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The instant claims recite a certain method of organizing human activity of budgeting for crop production.

Step 2A – Prong 2 is directed to determining if the claims recite any limitations beyond the identified abstract idea and if those limitations are integrated into a practical application.  Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional
The limitations of the instant claims only add insignificant extra-solution activity to the judicial exception, for example data collection and displaying results.  See MPEP 2106.05(g).

Step 2B concerns analyzing the claims for additional elements and if they raise the claims as a whole to be directed towards “significantly more” than the identified abstract idea, and thus patent eligible.
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements recite the use of a generic computer performing generic computing tasks.  Taken as an ordered combination, the claim elements are directed to limitations that are not enough to qualify as significantly more than being direct to an abstract idea, as they either recite mere instructions to implement the idea on a computer, or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry, such as data entry, collection, display, or reporting.  
The dependent claims are directed to a similar (albeit narrower) abstract idea as identified above.  The additional elements (if any) recited in the dependent claims are also of a well-understood, routine, and conventional nature to not amount to “significantly more” than the identified abstract idea.  As such, claims 1- 20 are patent ineligible under 35 USC 101.

Amending to place the system in charge of an agricultural implement which actually follows the generated control instructions for controlling an agricultural implement based on the application data is sufficient to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Motavalli, US 2012/0083907.
NOTE: Bold text is unamended claim language. 
 Bold underlined test is newly amended claim language.

AS TO CLAIM 1 
A computer-implemented method comprising:
using an agricultural computer system comprising a computing device with a memory, receiving, over a network, field definition data and environmental data, 
wherein the field definition data identify a field
CLAIM ELEMENT INTERPRETATION:
It’s a computer that has agricultural data.

CLAIM ELEMENT MAPPING:
Motavalli (table 1) where “application area information” and “attribute value” (at least) are the “field definition data” and “field condition data” as discussed in paragraphs 33 and 37 of Applicant’s PGPub respectively, as application area information is of a relatively fixed nature such as latitude and longitude, while and attribute values are of a relatively variable nature, such as moisture content.

wherein the environmental data include environmental information related to farming activities for the field
determining soil data from at least the environmental data
wherein the soil data includes soil type, cation exchange capacity, and available nitrogen for the field;
CLAIM ELEMENT INTERPRETATION:
The agricultural data has three very specific metrics of soil type, cation exchange capacity, and available nitrogen for the field. From a review of applicant’s disclosure, soil type is known in the industry, at least because of the USDA database of soil types. Applicant further discloses that “a soil database may relate soil types and soil locations to soil data including pH levels, organic matter makeups, and cation exchange capacities” (as-filed Specification, paragraph 36) and that “fertilizer may comprise nutrients including nitrogen, phosphorus, potassium and zinc” (as-filed Specification, paragraph 188). As cation ion exchange is a known metric associated with a soil type and nitrogen levels are associated with the use of fertilizer, the metrics claimed all appear to be common knowledge within agriculture. As such, all are within the capacity of one having ordinary skill in the art of the invention at the time of the application.

CLAIM ELEMENT MAPPING:
Motavalli teaches soil classification (Table 1, Attribute Zone). As discussed above, soil classification is known within the agricultural arts to include cation exchange capacity. Motavalli further teaches (paragraph 4) concerning application of fertilizer as an agrochemical to maintain the productivity of a field.  As discussed above, the specifically recited metrics are held to be commonly understood in the agricultural arts and the teachings of Motavalli above are sufficient for one having ordinary skill in the art at the time of the application to comprehend the inclusion of those specific metrics to the teaching of Motavalli as being obvious variants of the metrics which Motavalli teaches.

determining, based on at least the soil data, carbon load data indicating carbon load present in the field during a planting date;
CLAIM ELEMENT INTERPRETATION:
From a review of Applicant’s as-filed specification, paragraphs 191-195, the metric of carbon load is the functional equivalent of nitrogen load, as there is no disclosure which would lead one having ordinary skill in the art at the time of the application to conclude that carbon loading in soil was any more or less important than nitrogen load. There is no teaching that carbon load is a previously unknown metric or that carbon, while previously known, Applicant has discovered a new reason that tracking carbon loading is important to soil health or overall crop yield. As such, carbon loading is also within the capacity of one having ordinary skill in the art of the invention at the time of the application.

CLAIM ELEMENT MAPPING:
Motavalli teaches soil classification (Table 1, Attribute Zone). As discussed above, soil classification is known within the agricultural arts to include cation exchange capacity. Motavalli further teaches (paragraph 4) concerning application of fertilizer as an agrochemical to maintain the productivity of a field.  As discussed above, the specifically recited metrics are held to be commonly understood in the agricultural arts and the teachings of Motavalli above are sufficient for one having ordinary skill in the art at the time of the application to comprehend the inclusion of those specific metrics to the teaching of Motavalli as being obvious variants of the metrics which Motavalli teaches.

receiving first input indicating a plurality of starter application criteria
wherein the plurality of start application criteria includes at least a planting data, criteria of a starter application equipment, a type of a starter fertilizer, and a composition of the starter fertilizer
CLAIM ELEMENT INTERPRETATION:
The initial treatment plan for a field.

CLAIM ELEMENT MAPPING:
Motavalli (paragraph 123) teaches updating market information that will inform the decision to use different treatments, based on the economic viability of such treatment. As Motavalli teaches changing treatments based upon new information, it is well within the capacity of one having ordinary skill in the art at the time of the application to understand that to be able to change the value of something, there must first be a value to change. This first value is the starter application criteria of the instant application.

based on the first input and the carbon load present in the field, generating application data that include at least an amount of the starter fertilizer that provides nutrients to seeds throughout a nutrient immobilization period between the planting date and a beginning of a microorganism mineralization period
CLAIM ELEMENT INTERPRETATION:
Applicant’s discloses that “the recommended amount of starter is selected as the minimum amount of starter that will provide sufficient nutrients to the seed throughout the remaining nutrient immobilization period Pi (e.g., a time during which the microorganism population grows) between the planting date Dp and the beginning of a microorganism mineralization” (as-filed specification, paragraph 190).
As such, the claim element is understood to be the minimum amount of applicant which will carry the seeds through to a period of biological nutrient self-sustainment.

CLAIM ELEMENT MAPPING:
Motavalli teaches (paragraph 23) concerning a variety of methods available to deliver and release application in an only-as-needed capacity. As such, Motavalli is the equivalent to the claim element interpreted above, as the instant claim element also provides only what is needed to reach a future growth phase.

generating control instructions for controlling an agricultural implement based on the application data.
CLAIM ELEMENT INTERPRETATION:
The information needed to control an agricultural machine, but not actually controlling the actual machine to actually do something in the real world. See discussion above concerning the rejection under 35 USC 101.

CLAIM ELEMENT MAPPING:
Motavalli (paragraph 49) teaches controlling the release of various applications onto the fields by controlling fertilizer applicator 188 using applicator controller 180.

AS TO CLAIM 2 (of 1) 
wherein the carbon load in the field is also determined based on one or more of farming practices, yield data, weather data, or reflectivity data.
CLAIM ELEMENT INTERPRETATION:
Calculating carbon load is based upon a number of initial conditions, such as the previous farming practices, previous yields, previous weather, or previous solar absorption.

CLAIM ELEMENT MAPPING:
Motavalli teaches (paragraphs 38-39) concerning the breadth of historical records kept for each associated field. From this information, one having ordinary skill in the art understands that a performance metric such as nutrient or chemical levels must have a starting point. As discussed above, it is well within the capacity of one having ordinary skill in the art at the time of the application to understand that to be able to change the value of something, there must first be a value to change. Thus, an initial metric value would be based upon the historical values of the field data, as taught by Motavalli.

AS TO CLAIM 3 (of 1) 
wherein the control instructions include control instructions to apply the starter fertilizer in the field.
CLAIM ELEMENT INTERPRETATION:
Further detail about the information needed to control an agricultural machine, but not actually controlling the actual machine to actually do something in the real world. See discussion above concerning the rejection under 35 USC 101.

CLAIM ELEMENT MAPPING:
Motavalli (paragraph 49) teaches controlling the release of various applications onto the fields by controlling fertilizer applicator 188 using applicator controller 180.


AS TO CLAIM 4 (of 1) 
wherein the control instructions include control instructions for controlling one or more of a variable-rate pump or a liquid control valve.
CLAIM ELEMENT INTERPRETATION:
Further detail about the information needed to control an agricultural machine, but not actually controlling the actual machine to actually do something in the real world. See discussion above concerning the rejection under 35 USC 101.

CLAIM ELEMENT MAPPING:
Motavalli (paragraph 49) teaches controlling the release of various applications onto the fields by controlling fertilizer applicator 188 using applicator controller 180. Motavalli (paragraph 23) teaches that fertilizer may be liquid. One having ordinary skill in the art at the time of the application understands for a remote system to control distribution of a liquid, it will involve control of either a pump or valve, as those are two common elements of a distribution system which a human operator would control to control distribution.

AS TO CLAIM 5 (of 1) 
wherein the criteria of the starter application equipment include a lateral distance of the starter application equipment from a seed trench.
CLAIM ELEMENT INTERPRETATION:
A detail of the initial treatment plan

CLAIM ELEMENT MAPPING:
Motavalli teaches (paragraph 84) application based upon distances along a route of travel and teaches (paragraphs 44 and 123) concerning application control parameter settings. One having ordinary skill in the art at the time of the application would understand from the teaching of Motavalli that the metric of the instant application is equivalent to other application control parameters. This is because certain treatments (e.g. pesticides) must be placed so as to not affect the crop itself.

AS TO CLAIM 6 (of 1) 
wherein the amount of the starter fertilizer is the minimum amount that provides sufficient nutrients to the seeds throughout the nutrient immobilization period between the planting date and the beginning of a microorganism mineralization period.
CLAIM ELEMENT INTERPRETATION:
Applicant’s discloses that “the recommended amount of starter is selected as the minimum amount of starter that will provide sufficient nutrients to the seed throughout the remaining nutrient immobilization period Pi (e.g., a time during which the microorganism population grows) between the planting date Dp and the beginning of a microorganism mineralization” (as-filed specification, paragraph 190).
As such, the claim element is understood to be the minimum amount of applicant which will carry the seeds through to a period of biological nutrient self-sustainment.

CLAIM ELEMENT MAPPING:
Motavalli teaches (paragraph 23) concerning a variety of methods available to deliver and release application in an only-as-needed capacity. As such, Motavalli is the equivalent to the claim element interpreted above, as the instant claim element also provides only what is needed to reach a future growth phase.

AS TO CLAIM 7 (of 1) 
wherein the application data also include a range of planting dates and a range of starter costs corresponding to the range of planting dates.
CLAIM ELEMENT INTERPRETATION:
Conducting a trade off analysis to present estimated outcomes based upon a range of inputs.

CLAIM ELEMENT MAPPING:
Motavalli (paragraphs 27 and 36-46) teaches concerning cost benefit analysis between cost and planting date.

AS TO CLAIMS 8-14 
The claims recite elements substantially similar to those recited in claims 1-7.  Thus, the art and rationale of claims 1-7 applies. 

AS TO CLAIMS 15-17 and 20 
The claims recite elements substantially similar to those recited in claims 1-4 and 6-7.  Thus, the art and rationale of claims 1-4 and 6-7 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623